In a medical malpractice action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated May 5, 1997, which granted the defendants’ motion to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint as time-barred (see, Matter of Tawfik v County of Nassau, 246 AD2d 549 [decided herewith]). O’Brien, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.